This record is before us without a statement of facts or bills of exception.
The motion for new trial alleges that the court erred in overruling his motion to quash the information. The information seems to be in such form as has been approved by this court in previous cases.
The second ground is, because of misconduct of spectators in the courtroom during the trial of the cause, in this, that while counsel in the private prosecution was making his closing argument some of said spectators made a great demonstration tending to show, in the presence of the jury, that public sentiment was highly in favor of conviction; that there was clapping of hands and cheering in favor of the prosecution done in a manner highly calculated to influence and prejudice the jury against the defendant.
The third is that the verdict is contrary to the law and the evidence.
There was no bill of exceptions reserved to the alleged misconduct of the spectators during the trial, and nothing to verify it in any way, except the simple allegation in the motion for new trial. This is not even sworn to. As this matter is presented, we are unable to revise it.
The judgment is affirmed.
Affirmed.